OFFICE OF
                                                                               APPELLATE COURTS

                                                                                   JUL 09 2014
                                STATE OF MINNESOTA
                                                                                 FILED
                                 IN SUPREME COURT

                                         Al 1-2126


In re Petition for Disciplinary Action against
Susanne Marie Glasser, a Minnesota Attorney,
Registration No. 272978.


                                        ORDER

       On June 5, 2013, we suspended respondent Susanne Marie Glasser from the

practice of law for a minimum of 30 days. In re Glasser, 831 N.W.2d 644, 645 (Minn.

2013). Our opinion expressly stated that by June 1, 2014, respondent was required to file

with the Clerk of Appellate Courts proof of her successful completion of the professional

responsibility portion of the state bar examination and that failure to do so would result in

automatic re-suspension, pursuant to Rule 18(e )(3 ), Rules on Lawyers Professional

Responsibility (RLPR). Glasser, 831 N.W.2d at 651.

       We reinstated respondent on September 11, 2013. In re Glasser, 837 N.W.2d 39,

39 (Minn. 2013) (order). Our order reinstating respondent repeated the requirement that,

by June 1, 2014, respondent had to file with the Clerk of Appellate Courts proof of

successful completion of the professional responsibility portion of the state bar

examination and that failure to do so would result in automatic re-suspension, pending

successful completion of the examination, pursuant to Rule 18(e)(3), RLPR. Glasser,

837 N.W.2d at 40.




                                              I
       Rule 18(e )(3 ), RLPR, provides that, unless waived by this court, a lawyer who has

been suspended for 90 days or less "must, within one year from the date of the

suspension order, successfully complete such written examination" for the professional

responsibility portion of the state bar examination. "Except upon motion and for good

cause shown, failure to successfully complete this examination shall result in automatic

suspension of the lawyer effective one year after the date of the original suspension

order." Id.

       Respondent did not provide this court with proof by June 1, 2014, that she

successfully passed the professional responsibility portion of the state bar examination.

In response to an order to show cause directing respondent to provide proof of cause why

she should not be immediately suspended, respondent stated that financial problems

prevented her from taking the professional responsibility portion of the state bar

examination but that she had borrowed money and registered for the August 2014 exam

after receiving the order to show cause. Glasser asked for additional time to provide

proof that she has successfully completed the professional responsibility portion of the

state bar examination. The Director of the Office of Lawyers Professional Responsibility

opposes Glasser's request for additional time in which to pass the exam.

       Based on all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that the motion of respondent Susanne Marie Glasser

for additional time in which to provide proof of her successful completion of the

professional responsibility portion of the state bar examination is denied. Respondent's

conditional reinstatement is revoked, and she is indefinitely suspended, effective 10 days


                                             2
from the date of the filing of this order. Respondent shall comply with Rule 26, RLPR

(requiring notice of suspension to clients, opposing counsel, and tribunals). Respondent

may apply for reinstatement under Rule l 8(f), RLPR, by filing with the Clerk of

Appellate Courts and the Director of the Office of Lawyers Professional Responsibility

proof that she has successfully completed the professional responsibility portion of the

state bar examination.

      Dated: July 9, 2014

                                               BY THE COURT:




                                           3